Mr. Justice Waterman delivered the opinion ok the Court. The record fails to show what negligence, if any, the defendant was guilty of, which resulted in the accident. The table fell, but that the fall was the result of negligence on the part of the defendant, does not appear. The action of negligence is based upon a neglect of duty, and both the duty and the neglect must be proven by the plaintiff. R. R. Co. v. Evans, 88 Ill. 63; R. R. Co. v. Mock, 88 Ill. 87; R. R. Co. v..Wellhoener, 72 Ill. 60; Conlon v. Bailey, 58 Ill. App. 261; De La Vergne Refrigerator Co. v. McLeroth, 60 Ill. App. 529; R. R. Co. v. Grimes, 13 Ill. 585; Williams v. R. R. Co., 135 Ill. 491; Joliet Steel Co. v. Shields, 146 Ill. 603; Sack v. Dolese, 137 Ill. 129. The plaintiff having failed to show that the deceased was injured in consequence of the neglect of the defendant, the jury was properly instructed to find for the defendant. The judgment of the Circuit Court is affirmed.